Citation Nr: 0333105	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  89-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's legal status in her claim under the 
Federal Torts Claims Act (FTCA) affects the amount of 
dependency and indemnity compensation (DIC) awarded under 
38 U.S.C.A. § 1151 to be offset based on the damages she 
recovered under the FTCA. 


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  He died in May 1988 and the appellant is his 
widow. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (RO).  In September 1999, the Board 
denied the appellant's claim, and she appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2002, the Court vacated the Board's 
September 1999 decision in part and remanded the case for 
further consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran died at a VA medical facility in May 1988. 

3.  The appellant was awarded death pension benefits 
effective from June 1, 1988; these benefits were discontinued 
in March 1991 because the appellant's countable income in 
that year exceeded maximum income levels for receipt of VA 
pension benefits.   

4.  The appellant received a judgment under the Federal Torts 
Claim Act for $86,362 in October 1991; this amount was the 
product of a reduction in her judgment of $11,982 in VA 
pension benefits previously awarded to her for the period 
from June 1988 through March 1991.  

5.  The appellant asserts that she incurred $29,107 in 
attorney fees in conjunction with her claim under the Federal 
Torts Claim Act. 

6.  In April 1995, Dependency and Compensation (DIC) benefits 
were awarded under the provisions of 38 U.S.C.A. § 1151 
effective from June 1, 1988; the appellant was awarded 
retroactive DIC benefits in the amount of $12,197, which 
represented the difference between the total amount of DIC 
owed the appellant from June 1988 through October 1991 and 
the amount of death pension benefits she had received from 
June 1988 to March 1991, or $11,982. 

7.  A July 1995 VA audit confirmed that the FTCA judgment of 
$86,362 would be offset against the appellant's DIC effective 
from November 1991.  

8.  The appellant's legal status in her claim under the FTCA 
was as a trustee as the sole heir of the veteran rather than 
a trustee of the veteran's estate; as such, her DIC award 
under 38 U.S.C.A. § 1151 was properly offset by the damages 
she recovered under the FTCA. 


CONCLUSION OF LAW

The appellant is not entitled to additional DIC compensation 
based on her legal status in her claim under the FTCA.  
38 U.S.C.A. §§ 1151, 1317 (West 2002); 38 C.F.R. §§ 3.5, 
3.800 (2002); VAOPGCPREC 79-90 (July 18, 1990); VAOPGCPREC 7-
94 (March 1, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

The Board finds that in the circumstances of this case, a 
remand solely to comply with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
determinative matter in this case involves a legal issue, the 
pertinent facts of which are not in dispute.  The appellant 
has had ample notice of the applicable law and regulations, 
including by way of the June 2003 supplemental statement of 
the case.  In addition, to the extent that the outcome of 
this case is determined by application of Alabama law, the 
appellant is represented in this matter by a lawyer familiar 
with the laws of Alabama as he practices in that state.  As 
such, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds all necessary development has been conducted.  
See Livesay v. Principi, 15 Vet. App. 165,178 (2001) (noting 
that the VCAA is a reason to remand many claims, but it is 
not an excuse to remand all claims).

Where any person is awarded a judgment against the United 
States in a civil action brought pursuant to 28 U.S.C. 
1346(b) by reason of death, no dependency and indemnity 
compensation shall be paid to such person for any month 
beginning after the date such judgment on account of such 
death becomes final until the total amount of benefits which 
would be paid equals the total amount included in such 
judgment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.800.  No person 
eligible for dependency and indemnity compensation shall be 
eligible for payment of death pension.  38 U.S.C.A. § 
1317(a); 38 C.F.R. § 3.5(a).  

Turning to the facts of this case, the veteran died in a VA 
medical center in May 1988.  The appellant applied for DIC by 
claiming service connection for the cause of the veteran's 
death, and the RO denied her claim in July 1988.  However, 
the RO did award death pension benefits, effective June 1, 
1988.  The appellant's death pension benefits were 
discontinued thereafter in March 1991 because she had 
countable income that year in excess of maximum income levels 
set by law which may not be exceeded in order to receive VA 
pension.

The appellant also brought a claim for DIC benefits under 38 
U.S.C. § 1151.  Under section 1151, VA compensation for 
additional disability or death resulting from hospitalization 
or medical or surgical treatment furnished by VA may be 
awarded as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151. The RO denied the 
appellant's claim for DIC under section 1151 in November 
1988, and she appealed to the Board.  The Board remanded the 
matter for further development in November 1989.  The RO 
continued the denial in February 1990 and the case was 
returned to the Board.

The appellant brought an action under the FTCA in the United 
States District Court for damages against the United States 
for the wrongful death of her husband.  In October 1991, the 
District Court awarded her $53,344 in loss of income and 
$45,000 in loss of services, reduced by $11,982 in VA death 
pension benefits previously awarded, for a total judgment of 
$86,362 in damages.  The $11,982 in pension benefits 
represented the amount of such benefits the appellant 
received, as indicated above, from June 1988 until March 
1991.  The District Court noted in its memorandum opinion 
that the appellant conceded that any award that she received 
pursuant to her wrongful death claim under FTCA should be 
reduced by the $11,982 she had already received in VA pension 
benefits. 

In August 1992, the appellant's DIC claim was included in a 
VA-wide stay claims pending the outcome of Brown v. Gardner, 
513 U.S. 115 (1994), a case which concerned the law governing 
benefits sought under section 1151.  In April 1995, the RO 
granted the appellant's claim for DIC benefits under section 
1151, effective June 1, 1988, the first day of the month 
after the veteran died.  Because VA compensation benefits and 
VA pension benefits may not be received simultaneously, the 
RO reduced the amount of DIC benefits awarded to the 
appellant by the amount of pension she had already received 
for the same period.  As such, in May 1995, the appellant was 
paid $12,197 of retroactive DIC.  This amount represented the 
difference between the total amount of DIC due to the 
appellant from June 1988 through October 1991 ($24,179) and 
the amount of death pension benefits she had received from 
June 1988 to March 1991 ($11,982).  The DIC award was also, 
as noted in a July 1995 VA audit, offset by the District 
Court's judgment of $86,362 effective from November 1991, or 
the month following the District Court's judgment.  This 
audit also confirmed that she had received $11,982 in death 
pension benefits that had to be offset against the 
retroactive award of DIC.    Another audit of the appellant's 
account was done in April 1997 to the same effect, and the 
appellant appealed the RO's determination on the April 1997 
audit to the Board.

In her appeal to the Board, the appellant argued that because 
the FTCA judgment of damages had been reduced by $11,982 of 
VA pension benefits, VA should not also reduce the amount of 
retroactive DIC benefits owed to the appellant from June 1988 
to October 1991 by that amount.  She also argued before the 
Board that $29,107 for attorney fees incurred by her in the 
FTCA civil action should be excluded from the amount of the 
FTCA judgment offset from DIC by VA.  In September 1999, the 
Board denied the appellant's claim, and she appealed to the 
Court.

In April 2002, the Court affirmed the Board's decision that 
VA had properly calculated the amount of retroactive DIC 
awarded to the appellant:

In calculating the amount of her 
retroactive award, VA determined that, 
because a claimant may receive only DIC 
or death pension benefits, but not both, 
and because it had already paid to her 
$11,982 in death pension benefits, [the 
appellant] was entitled to $12,197, 
representing the difference between the 
full retroactive amount of DIC ($24,179) 
and the amount of benefits already paid 
to her ($11,982). . . . Therefore, [the 
appellant's] argument of a "wrongful 
second recoupment" fails.  VA has not 
reduced the amount of her retroactive DIC 
entitlement, but rather has subtracted 
from it the sum of money that she already 
received as death pension benefits.

Nor does the District Court's judgment of 
$86,362, which included consideration of 
the $11,982 she had received, constitute 
a "wrongful second recoupment" of that 
$11,982.  In its written opinion the 
District Court recognized that the 
government had paid death pension 
benefits in the amount of $11,982, in 
essence already compensating [the 
appellant], in part, for lost income 
suffered as a result of her husband's 
death.  [The appellant] agreed that this 
amount should be subtracted from what the 
District Court would determine as her 
lost income.  Memorandum Decision at 6.

In short, the Court held that the Board did not err in 
determining that the appellant was not entitled to an 
additional payment of DIC for the period before the District 
Court's judgment, i.e., before October 1991, and the Court 
affirmed that part of the Board's decision.  However, the 
Court ordered a partial vacation of the Board's decision with 
regard to a determination of the appellant's legal status in 
the FTCA civil action -- i.e., whether she brought that 
action as administratrix of the veteran's estate or whether 
she brought it as an individual party -- and the effect of 
that status in determining the amount of money to be offset 
under section 1151.  The Court noted that in Neal v. 
Derwinski, it had held that under section 1151, in a case 
where there was a judgment that awarded money both to the 
estate and to the beneficiaries, the money recovered by the 
estate was not subject to offset.  Neal, 2 Vet. App. 296, 299 
(1992).  

The Court also held that the issue as to the appellant's 
status in the FTCA civil action discussed above impacted the 
resolution of the question as to whether the attorney fees 
she incurred in bringing the FTCA action should be excluded 
from the offset of DIC by VA.  To this end, the Court noted 
that "[s]ection 1151 provides that 'where an individual is . 
. . awarded a judgment . . . then no benefits shall be paid 
to such individual . . . until the aggregate amount of 
benefits which would be paid but for this sentence equals the 
total amount included in such judgment . . . .' 38 U.S.C. § 
1151 (emphasis added)."  Therefore, the Court stated that, 
"based on the plain language of section 1151, the 
determination of whether attorney fees will be included in 
the VA offset against the appellant's DIC payments appears to 
depend on whether she was awarded a judgment as an 
individual, as opposed to as administratrix of the veteran's 
estate."

VA General Counsel has determined that the legal status under 
which a claimant recovers on a claim under the FTCA based on 
death is relevant to the determination of the amount to be 
offset from DIC benefits pursuant to 38 U.S.C. § 1151. 
VAOPGCPREC 79-90 (July 18, 1990).  The General Counsel noted 
that, under the FTCA, the law of the place where a negligent 
or wrongful act or omission occurred governs liability, and 
that review of state law principles governing tort recoveries 
in death cases led to the conclusion that recovery by a 
surviving spouse as personal representative on behalf of a 
veteran's estate and receipt of DIC benefits based on the 
same death cannot be considered a double recovery by the same 
individual for purposes of section 1151.  Id., at p. 4.

The General Counsel held that damages recovered by an 
individual under a typical wrongful death statue may be 
offset against DIC otherwise payable to that individual, even 
if damages are actually paid to a nominal party as trustee 
for the survivors.  Id. at p. 6.  State wrongful death 
statutes permit damage actions on behalf of survivors to 
recover for injuries incurred by such persons as a result of 
the death of another.  Where such an action is brought by a 
personal representative, this person is merely a nominal 
party serving as trustee for the survivors.  Recovery under 
such a statute is unquestionably that of the "individual" 
claimants.  Damages in wrongful-death actions may include 
such items as the value of support, "services," and other 
contributions which would have been received by the survivors 
had the decedent survived.  Id. at p. 5.

In contrast to the above, damages recovered by a personal 
representative under a state survival statute are not subject 
to recovery by offset under section 1151, even though the 
personal representative to whom payment is made may be the 
surviving spouse.  Id. at p. 6.  State survival statutes 
permit continuation after death of the deceased's own cause 
of action for personal injuries.  Damages include those the 
decedent could have recovered had he survived, e.g., "wages 
lost prior to death," medical expenses, pain and suffering - 
- sometimes "recovery of future earnings" lost to the 
estate through the decedent's death.  These damages, being 
those of the decedent, are subject to claims against the 
estate by the decedent's creditors, while wrongful death 
damages, being those of the survivors, generally are not.  
Although a survival action is brought by an administrator or 
personal representative, who may be the surviving spouse, 
this person may or may not ultimately benefit from the 
recovery.  Accordingly, recovery by a surviving spouse as 
personal representative under a survival statute cannot be 
considered recovery by her as an individual for purposes of 
section 1151.  Id. at page 5.

In this case, as found in the November 2002 opinion from the 
Assistant VA Regional Counsel requested in the October 2002 
remand, the appellant pursued her claim for damages under the 
FTCA in the District Court as the "trustee for the heirs 
rather than for the estate in order to recover damages for 
wrongful death."  The  Regional Counsel noted that the 
appellant was the only heir of the veteran to suffer a 
pecuniary loss as a result of the wrongful death of the 
veteran.  Further, the Regional Counsel indicated that 
because a suit for the personal injury sustained by the 
veteran associated with the VA hospitalization in question 
had not been filed by the veteran prior to his death, the 
Alabama survival statue was not applicable.  Thus, as all the 
FTCA damages received by the appellant, under Alabama law, 
were in her capacity as an "individual" rather than as a 
representative of the veteran's estate, none of these damages 
may be excluded from VA's DIC offset.  38 U.S.C.A. § 1151(b).  

Finally, with regard to whether the appellant's attorneys 
fees incurred in the FTCA action may be excluded from the DIC 
offset, a footnote in VAOPGCPREC 7-94 at para. 9 (Mar. 1, 
1994) indicates that where a DIC recipient had received a 
"portion" of an FTCA wrongful-death judgment in her 
individual capacity, the amount to be offset from her DIC 
benefits under section 1151 must include her pro rata share 
of the attorneys fees paid out the judgment.  Addressing the 
issue of whether the attorney fees in question should be 
excluded from the offset of DIC benefits, the Regional 
Counsel noted that as the appellant was representing herself, 
and not the veteran's estate, in connection with here FTCA 
action, "[a]pportionment of attorney fees between [the 
appellant] in her individual capacity and . . . her capacity 
as the representative of the estate is inapplicable because 
her statutory role was as trustee for the heirs, a class that 
consisted solely of herself, rather than as fiduciary of the 
estate."  In short therefore, pursuant to the interpretation 
of Alabama law contained in the opinion of the VA Regional 
Counsel, the appellant is not entitled to additional DIC 
compensation.  38 U.S.C.A. §§ 1151, 1317 (West 2002); 
38 C.F.R. §§ 3.5, 3.800 (2002); VAOPGCPREC 79-90 (July 18, 
1990); VAOPGCPREC 7-94 (March 1, 1994).  

ORDER

Entitlement to additional DIC compensation is denied.   


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



